DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garcon (US 2015/0275407 to Garcon et al.) in view of Jones (US 2016/0166419 to Jones et al.).
Concerning claims 1 and 6, Garcon teaches the method of manufacturing a sock ([0002], line 8) and the sock itself including knitting the sock on a knitting machine ([0016], line2) with a first yarn ([0019]), and a second yarn (20) comprising an elastomeric (21) wrapped with at least one poly vinyl acetate (PVA) yarn (22); and bathing the knitted sock in hot water [0010] to dissolve the PVA yarn and expose the elastomeric yarn. However, as an example, Garcon’s first yarn is a nylon (polyamide, [0019], line 7-8)) rather than from the group consisting of cotton and polyester. The examiner takes Official notice of the use of cotton and/or polyester for forming socks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cotton and/or polyester for Garcon’s polyamide since Garcon specifically sets forth that other yarns can be used ([0019, line 9) and in order to provide the specific fiber features associated with cotton and/or polyester such as strength, comfort, breathability etc.  Also Garcon’s elastomeric yarn (21) wrapped by PVA is not set forth as a silicone. Jones teaches that silicone elastomeric yarns are typically used in socks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute silicone elastomeric for the elastane elastomeric of Garcon in order to provide the specific characteristics associated with silicone such as elasticity, strength, abrasion resistance, etc.  Regarding claims 2 and 7, the second yarn is knitted in the sock to form defined areas or patterns of silicone yarns within the sock.  Regarding claims 3 and 8,  Jones discloses the elastomeric yarns defining  areas or patterns in toe and heel areas of the sock as seen at least in Jones’ figure 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elastomeric yarns defining  areas or patterns in toe and heel areas of the sock in order to provide elastomeric properties in specific areas of the sock.  Regarding claims 5 and 10, Garcon does not teach the specific hot water temperature as about 130°F to about 150°F.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different temperatures including about 130°F to about 150°F in order to optimize and completely  dissolve the PVA yarn without damaging the remaining yarns. 


Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw